DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound A in the reply filed on 11 October 2021 is acknowledged. In light of the election, a search of the examined claims has been extended to the following scope: XH is N; YH is C(O); ZH is O; AH is phenyl; mH is zero; BH is NH-C(O); DH and EH are each a bond; GH is phenyl substituted with one, an iodo group or two, a hydroxyl and chloro group; R1H and R2H form a phenyl ring with each other; and R3H-R5H are each H.
Claims 30-35 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2021.
Information Disclosure Statement
The information disclosure statements filed 24 July 2019, 6 December 2019, 27 October 2020, 20 November 2020, 24 August 2021, and 25 October 2021 are acknowledged and considered.
Claim Objections
Claims 1-6, 26-29, 36, 37, and 39 are objected to because of the following informalities:  they recite non-elected subject matter.  As described above, the search against the examined claims has been limited to a certain scope.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 25-29, 36, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1 the compound having P2X4 antagonist activity does not have clear metes and bounds.  The claim only specifies the properties of the compound, not any required structural features of the compound.  Without any 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the lack of definitions for variables XH, YH, and ZH in claim 2.  None of these variables has defined possibilities in claim 2 and consequently the metes and bounds of formula (1H) are unclear.
In claim 2-6, 26-29, and 36, the multiple uses of the language “may bind” renders the claims unclear because the variables using this language represent multiple interpretations.  For example the language “R1H and R2H may bind together to form a condensed ring…” can have the following interpretations: one, the condensed rings are limited to the rings recited in the claim; and two, the condensed rings can be another ring that is fused to the 6-membered ring.  In other words, the rings listed after the language do not limit the rings that can be formed between variables R1H and R2H.  This issue can be overcome by amending the language “may bind” to --can bind--.
In claim 2-6, 26-29, and 36, the multiple uses of the language “which may have a substituent” render the claims unclear because the variables using this language represent multiple interpretations.  For example the language “a phenyl group which may have a substituent” is interpreted two ways: one, a phenyl group which has a substituent; or two, a phenyl group which may or may not be substituted.  In the process of evaluating prior art, variable GH is unclear if applicants desire an unsubstituted phenyl ring or a substituted phenyl ring.  The same argument applies to a pyridyl group, imidazolyl group, imidazolyl group, oxazolyl group, and a thiazolyl group in the same paragraph.  This issue can be overcome by amending the language “which may have” to --which can have--.    
In claims 2-6, 26-29, 36, and 37, any occurrence of the language that is enclosed in parentheses is treated as “for example” or “such as” language.  Using this interpretation, the language “an alkoxycarbonyl group (the alkoxy moiety has 1 to 8 carbon atoms)” is read as the following: --an alkoxycarbonyl group, such as an alkoxy group containing 1 to 8 carbon atoms--.  This reading has two interpretations: one, a general alkoxycarbonyl group; or two, an alkoxycarbonyl group in which the alkoxy portion contains one to eight carbon atoms.  This limitation is unclear because the claim is unclear to whether the group is a general alkoxycarbonyl group or an alkoxycarbonyl group in which the alkoxy portion contains one to eight carbon atoms.  If the language stated -- an alkoxycarbonyl group, wherein the alkoxy group contains 1 to 8 carbon atoms-- the group would be clear.  Other limitations in the claims with parentheses following groups are unclear for the same arguments, one of which is an aralkyl group.    
Claim 4 recites that XH and YH are N and C(O) or C and N respectively.  There is insufficient antecedent basis for these limitations in the claim because claim 2 does not recite specific possibilities for variables XH and YH.
H is O.  There is insufficient antecedent basis for these limitations in the claim because claim 2 does not recite specific possibilities for variables ZH.
  Claim 25 recites specific compounds.  There is insufficient antecedent basis for these compounds in the claim because claim 1 does not recite specific structural requirements for the P2X4 antagonist.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 26, 29, 36, 37, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over USHIODA (CA 2861024, published 18 July 2013) in view of OLECHOWSKI (PAIN, 2009, 141, 156-164) and SCADDING (ACNR, 2003, 3(2), pages 8, 10, 12, and 14).  
Determining the scope and contents of the prior art
Ushioda describes two compounds that are used to treat neuropathic pain (compounds: page 80, paragraph [0153]; page 113, paragraph [0223]; pain treatment pages 159-160, paragraphs [0326]-[0327]).  In examples 48 and 118, the following claimed definitions apply: XH is N; YH is C(O); ZH is O; AH is phenyl; mH is zero; BH is NH-C(O); DH and EH are each a bond; GH is phenyl substituted with one, an iodo group or two, a hydroxyl and chloro group; R1H and R2H form a phenyl ring with each other; and R3H-R5H are each H.  These compounds are P2X4 antagonists (page 58, fourth paragraph).  Pharmaceutical compositions are described (page 58, fifth paragraph to page 59, paragraph 3).  
Olechowski describes that neuropathic pain is a major symptom of multiple sclerosis (page 162, column 2, paragraph 1 to page 163, column 2, paragraph 3).   
Scadding describes that neuropathic pain is a type of neurogenic pain (page 8, column 1, paragraph 2).
Ascertaining the differences between the prior art and the claims at issue

Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of success that pain associated with multiple sclerosis is present based on the combined teachings of Ushioda and Olechowski due to the overlapping nature of the references.  Ushioda describes that neuropathic pain can be treated with two compounds that are encompassed by the examined claims.  Neuropathic pain is one type of neurogenic pain.  Olechowski teaches that neurogenic pain is a major symptom of multiple sclerosis.  Due to the common feature of pain in both references and the fact that neuropathic pain is a type of neurogenic pain, it is expected that a compound of Ushioda can treat pain associated with multiple sclerosis.      
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;

(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-6, 25, 26, 29, 36, 37, and 39 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699